Case 1:19-cv-03347-RBJ-SKC Document 28 Filed 07/31/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03347-RBJ-SKC

  WYATT T. HANDY, JR.,

         Plaintiff,

  v.

  CITY OF AURORA,
  OFFICER ANTHONY NICHOLS,
  OFFICER CHRISTOPHER THRIVIERGE,
  OFFICER JOSIAH COE,
  OFFICER CHRISTOPHER YARBOROUGH, and
  OFFICER ALEX SOTELO,

       Defendants.
  ____________________________________________ __________________________

                          ENTRY OF APPEARANCE
  _______________________________________________________________________

         Attorney Ann B. Smith, of the law firm of Vaughan & DeMUro, hereby enters her

  appearance on behalf of Defendants OFFICER ANTHONY NICHOLS, OFFICER

  CHRISTOPHER THRIVIERGE (correctly known as “Christopher Thivierge”), OFFICER

  JOSIAH COE, OFFICER CHRISTOPHER YARBOROUGH, and OFFICER ALEX SOTELO

  in their individual capacities (collectively, “Officer Defendants”).

                                             Respectfully submitted,


  Date: July 31, 2020                        s/ Ann B. Smith
                                             Ann B. Smith
                                                    VAUGHAN & DeMURO
                                                    111 South Tejon, Suite 545
                                                    Colorado Springs, CO 80903
                                                    (719) 578-5500 (phone)
Case 1:19-cv-03347-RBJ-SKC Document 28 Filed 07/31/20 USDC Colorado Page 2 of 2




                                                   (719) 578-5504 (fax)
                                                   asmith@vaughandemuro.com (e-mail)
                                               ATTORNEY FOR OFFICER DEFENDANTS

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing
  with the Clerk of Court using the CM/ECF system which will send notification of such filing
  to the following e-mail addresses:

  Charles A. Piekarski
  cpiekarski@auroragov.org

  and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
  addressed to the following:

  Wyatt T. Handy, Jr.
  P.O. Box 221531
  Denver, CO 80222

                                               s/ Ann B. Smith
                                               Ann B. Smith
